Citation Nr: 1106916	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-02 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to October 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In July 2009, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2), and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board subsequently remanded the case for further development 
in September 2009.  That development was completed, and the case 
has since been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran is seeking service connection for a right knee 
disorder.  He attributes this condition to his having slipped 
while on steps in October 1971.

In April 2010, the Veteran underwent a VA examination for joints.  
The VA examiner noted that the Veteran's claims file had been 
reviewed, and a physical examination of the Veteran was 
conducted.  The examiner observed that the Veteran's first VA 
treatment for a right knee disorder was in August 2000 at which 
time her reported having a history of bilateral leg pain and 
numbness for the past month.  The examiner also noted that the 
Veteran has "had chronic pain in right knee secondary to 
injury/lig. tear req surg x2 years ago."  He concluded with an 
impression of mild degenerative joint disease of the right knee 
and opined:

In view of a service injury which occurred 
approximately forty years prior to this examination in 
1971, and the VA medical record indicating a right 
knee injury approximately 2 years prior to 2000, it is 
less likely than not that the current right knee 
disability is related to military service.

After reviewing the Veteran's claims folder, the Board finds that 
there is some evidence of a right knee disorder prior to the 
Veteran's post-service right knee injury in 1998.  Specifically, 
an April 1993 treatment report noted the Veteran's complaints of 
right knee swelling and pain for the past three days, although an 
x-ray examination of the right knee at that time revealed no 
fracture.  A November 1993 treatment report also noted the 
Veteran's complaints of swelling and pain in the right knee.  The 
treatment report noted that fluid was drained from the right 
knee.  A November 1993 x-ray examination of the right knee 
further revealed an impression of mild edema.  

Under these circumstances, it is unclear whether the April 2010 
VA examiner was aware of the post-service right knee 
manifestations several years prior to the referenced right knee 
injury in 1998.  Accordingly, the Board finds that a supplemental 
medical opinion should be obtained to clarify the VA examiner's 
understanding of the pertinent facts herein.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
Veteran with an examination in a service connection claim, the 
examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's 
claims folder to the April 2010 VA examiner 
or, if he is unavailable, to another 
suitably qualified VA examiner for a 
clarifying opinion as to the nature and 
etiology of any right knee disorder that 
may be present.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements. 

It should be noted that VA treatment 
records dated from April 1993 to November 
1993 document complaints and treatment 
pertaining to the Veteran's right knee.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current right knee disorder is causally or 
etiologically related to his military 
service.  In so doing, the examiner should 
address the Veteran's post-service 
complaints and treatment prior to his 
injury in 1998.

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  Thus, unless the 
examiner concludes that the current 
disability is either likely or unlikely the 
result of an event, injury, or disease 
incurred in service, the examiner should 
state whether it is at least as likely that 
the current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the result 
of some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The medical opinion report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim on appeal must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


